Citation Nr: 1219862	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for periodontal disease for purposes of VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied a petition to reopen a claim for service connection for periodontal disease for disability compensation. 
The RO considered the issue of entitlement to service connection for periodontal disease for purposes of VA outpatient dental treatment in a June 2009 Supplemental Statement of the Case.  See Mays v. Brown, 5 Vet. App. 302, 305 (1993)(a claim for service connection for a dental disorder for compensation purposes must also be considered a claim for VA outpatient dental treatment). 

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  In November 2009, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU). 


CONCLUSION OF LAW

The criteria for service connection for periodontal disease for purposes of VA outpatient dental treatment only have been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381(a), 17.161 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary. 

As an initial matter, in a November 2009 decision, the Board found that new and material evidence had not been submitted to reopen a previously-denied claim of entitlement to service connection for periodontal disease for purposes of disability compensation.  The November 2009 Board decision was not appealed to the United States Court of Appeals for Veterans Claims; thus, it became final.  See 38 C.F.R. § 20.1100 (2011).  Accordingly, the crux of the instant appeal is the Veteran's entitlement to service connection for periodontal disease for purposes of VA outpatient dental treatment only.  

Various categories of eligibility exist for VA outpatient dental treatment.  Class IV eligibility is available for Veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Here, the record reflects that the Veteran was awarded a TDIU in a May 2011 rating decision.  As a result of this award, he is eligible for Class IV VA outpatient dental treatment.  Id.  The benefit sought on appeal is accordingly granted.


ORDER

Service connection for periodontal disease for purposes of VA outpatient dental treatment is granted.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


